(eS

Cage 3:19-cr-00001-CAR-CHW Document 132 Filed 06/23/20 Page 1 of 11

   

ip rf & ee =

; ent SOF RICE
Unided Stokes of Ametice 2

 

 

oy
'
wire

PRES,

yee AN 3 a es base No: 214-CR-1- 002 (CAR)

 

 

 

 

 

 

 

 

Motion Soran Reduckion if Sentence Uodec

 

Ye. Lompassionate. Aelease. Provisseas  Pursnant
yo 19 USC. 3593. Le\UILA), Yhe. Excot Sto Act

 

oF Ad\% and Policn SYokement ot \QL.\5 |

 

 

 

sons

 

 

Pel done C + Dozhva Wooden , heocbiy respualfually

 

requests oro St, Sor a Ne 107) aan tine Cs !
reduchion in_sentence Yo time se. eo
Ye appli cable _provisions oS ne _compassroNote :

 

 

q :
celeo, st lauss ond policies os delailed 10. she

 

Legal Peng ples Seckio a below. In supper! of }

 

vis request the, petitioner Presents We ‘cllowias,
Rormat, oN of nis. bell’

 

 

 

4. Summece os Xe. Reauest
—) )

 

The. Loker matic, Stolikes and esreucnstances

 

Summ ac ized here, are Saucer Aekoiled in Ye

 

 

lego principles aad Lomelinace. and Elin bility
Sechions which Follows

 

4. mY) wy —-Morion Sor Compassionate Release]

 

 

 

 

 

Reduction in Se Mtence 1s Properly, Before Ans

 

 

 

Come’ ,

 

 
Cage 3:19-cr-00001-CAR-CHW Document 132 Filed 06/23/20 Page 2 of 11

~

ar

Dine, mort. than 3D_daxs Nove lapsed Sync’

MW reauest to ne warden Soc compassionate

 

 

release, meet Mie ceguice ment Yo motion

 

 

Ye _coucd directle

 

AL” Peconse 3 b dos Dave. passed Since.

 

 

rose. requests Lto Ye BOP] We_courk
hos autho ciko to Near Wis matter wade 253

 

(OLY A)" US. v York , E.0. Tenn, Tisha

 

 

Ye BOP “ond Men erther edhaust odlmin-

 

submitting Wis ce est to Ye BOP Lworden )

A.A ASeadent mus) Sle Cn. request with
stot xe oopaals Of wart 30 4 f < othe

 

 

 

U.S. Vv Heromin, al LiM.0. Fla, (ol rilig |

 

a. Vhe Courts have he Audhocitu yo Malte.

 

Theic_Own Determination oS What 1%

 

 

Extraordinary and Compelling.

 

 

Wikh Ye ney stotule, We tourk has
Vne, ounority bo Aeker mine what den.

 

 

Consider exifoordinarcy add cor e\\aG
SS mes

 

A." Given ne chanags to Whe stokute ne _]

 

 

BoP policy statement OC OVISIONS Yok was

 

—____ipveviouslu “aoalicalle to 1% use PAW)
oe et

No _lonaec Si wily ne skotute ond

 

 

 

 

 

 

Ynus dots nok. comply, silly tonygessional
Sb

 

 

¥) andate. . and Uz

iF is Hof
Cas

se 3:19-cr-00001-CAR-CHW Document 132 Filed 06/23/20 Page 3 of 11

|
M |

 

 

60 ciote use 0% Yhe skotude o- Vnereore

OO:
ne
“von oa desendont brineg o mokion Sot a

 

J
serence Ceduchion under She amended

 

 

ocovisiod She Couch COL determine whether

 

ano exkro. ocdinas! _ oan + temnpelingy-t tasonsd

 

 

exist over non ose_delineated to B11) !
; worrott aranting cedieS. US v. Cantu |

 

S.0. Texas AOI wh 2493193 Lili9

 

QR whe Seems of Phe First Skeo Act

 

 

Oave rows independant tutMority Yo orant
Motions Jor com ssoNoale celease ond seus

 

 

rolning, about Aekere nce to Wr Ape Sus |

 

establiaina not Lon ACESS wants cons Yo |

 

yoke a Ae Hoye lool\ i —fompassioN ake

 

release. motions. US y Beek M.0. N. C. Lose
No. L:i>- ec- OO9L- CCE Dor 534, ALS

 

 

3. Mu request meets reguicements ot ny

 

eplraecdinacun and compelling |’ ofnec reasons

 

 

as_provided in 18 Use 3592 (c)U LA

 

 

responsibilite. Sor Ackezmmining usneX constiwles

 

A.Cono cess_inith ally Adleaated_ Yhe

\

 

 

" exkcoocdinat ood _tonpelzag, reason

 

We US Sentencing Commission. Consistent

 

 

 

woh Mae texh oad lecielotive bistocn, oS |

 
Cas

be 3:19-cr-00001-CAR-CHW Document 132 Filed 06/23/20 Page 4 of 11

 

severar cies ant concluded Yrat reasons

 

 

3532 Ce), The Sentenerna Commissio ti created !

 

oe ood _eoed Leo age, and: amily Sirebinsta Aces

 

* gpaliiyy 05 exkraordinary or tom eel, Xn
FPASONS Cesentencing Accsrding V\ . hey

Pcox ded _§ S or Yne Sons.

 

 

        

 

 

 

  

 

 

 

 

which Ls to be ose) Dor Dette te "

 

catrocrdinary, and comnel\ing C2ansdN ‘thee

 

Ana, orc on ~eombination wit hn. , ne_ce CLASONS

 

 

— Aeseribed ins tab divi sioAs Cay Waconan Cc)
E Sor _medicol, Lace, and Soonilud. Palit skate”

 

ment_ ip. 1.15, Repl: cokion note LO)

 

 

 

 

4H As o Sicst time Prison iomnate.. Ye ante
not L have. served iS SON) cont acdonwnt
o\ Xime., .

 

 

The © months Yhot ZL have secved_is

 

Orn signiS cont anounk oy Yume, especially

 

—)
Since. ~TL_aen 40x ears O16 & ond have,

 

 

Never served pcisott Sime _beXoce..

 

 

 

OmMount oN yime. esnec \\ (O_O oykend ee

 

who hes Never been WNcEleer oted beore.

 

A. A_sentenee oS 24 months is ao si oo

 

 

Us v benadr ©. Neb adt\og

 

 

 
Ca

Be 3:19-cr-00001-CAR-CHW Document 132 Filed 06/23/20 Page 5 of 11

B. " F or an camute who had served lo Sa
ov Cn. 5 ueat sentence ate no} Sd Sigh Lean |

 

= -fputishmedt eapecialhy fe Someone whe has

Nevel been iNcarctepn 2d beroce. " US Vv Bech :
M.0. WC. , baslis

 

5. Mu request is based on IS USC 3582 (LY)
) \. , yo. JF
Soc We extraoc dina ro ond to opelling other

yi

ot "other reasons. , |

 

 

On Apcil aTQ020 FMC Lexinoton had its
Sesh COdse oy Wye Covid-\4 Corona views
LWWitnin 30 doaus the eases Nad ballooned
yo 294 and _5 “deaths. This is almost one
Quacker one entice. Prison populats oot FNC

 

 

 

 

Levin son. Ve ink ol eose_Wes_10_o Ne Novsine. !
unk J has Now soread to of leost 3 >

 

 

housing units. Ne Governor or Kenkuclka 09

 

 

 

one o% bis doy press conferences stoked

 

 

nok he—voos vente ecned about Yn

situation ot FMC Lexinoton. He offered be |

 

 

 

allows the Stoke 4 collin —Depock me. Yo esi

 

all inmates ond sta8$ with the Stake |

 

 

Renbuchy peaciag ol ests. Tne Warden

ak FMC hexnoton refused Wis reauest,

 

 

LWhout mass Festina . Ye sikuotion of FM

 

Lexinoten remains extremely Aanggcous Gor

 
Cag

se 3:19-cr-00001-CAR-CHW Document 132 Filed 06/23/20 Page 6 of 11

Ye spread OY. Covid 34. AY leash % Sime S &

 

 

inmates. stand iA \ing, with aches

 

 

 

o% each other, Et is imPossble to Practee —__|

social Aiskancing in Anis seting as we

 

 

sleep_withig 5 Sh. of each She q “Slnate. :
al rooms and enowers and eat bial meals :
Ta small CoomMs wath b-\b wometes Prison

 

so rotate between iO ecked wnts ond

 

waorected units of a dadu basis. These.

 

 

some stoS§_ members OO Ol ink o Ve. comny)-

 

naib 2Gher_yooth_habis_wita ao_cr redions :

en who hn ev ste_oc where ney ap. When

 

 

Mhese. stoh§ members celurn to si Loving ten

 

Yre un CCL Nok yested Sor Covid-\4 Nain, &

 

 

Vera Aan aecOus practice Prat ineceas’s the

 

—) \-
spread DS ‘nts Acoli virus.
The Lexinateo, AY medion _have ce ed pax
Me. Cvelaromina Omsis oa r C ek NGYEn.

 

Nv. UuMerous Me To__ontleks as well Qs “y L

 

 

Governor have. Made. statements about FML
Lexinat on Yost Ye. Orson hasbeen Ness

 

J N we, };
Yon open adc branspareat wir. Yneic Yond

 

’ \
ree ortino. oo Me Aumber of tases deaths. ont?

 

 

 

1 .
how Mant —_inmotes Nave, been tesled L nor

 

3
ANwone iA Mid housino wart oN 10 LOmate s

 

hove been vested.

 

 

 

 

The oP announced 00 Mas 29 Woh AK
Ca

de 3:19-cr-00001-CAR-CHW Document 132 Filed 06/23/20 Page 7 of 11

is Sinallaa0i0 Yo hecho Mass resting of

 

BOP Sor S be} onreret’, Ther on0 oncited
Anew, plan yo use Abbot Fabs TN Now’ ,
DoiNt- or- Lore + ek Yedoneloaty., whi ch he

 

 

FORA on Mas 5 § los ged Sor potential Y

 

 

cetucnino 4 olSe_negat ve results, A shud —
bu News Po ch University showed ne device
Pucned Solse neaakives Sor Ho of ests
Vol were Ss ond Oosyive win ASSerent Yesks,

| Ta what seems to be an eS¥ or} lo hide

Yee styeriku and an rent MIS MEAN emenk

 

 

J) y
oy Nhe anager _ot EMC Lex, nron, @_Prisod

 

 

J

 

|

it Qt?

is only, repo an oWierch oumber_oy
\ '

 

: 5 60.585. LU ate _dedictina, Yost sho .
hove died aabin mates who he Aclerroune

 

hare cecovered. This NET ce DorhGe. 1S AS:

 

 

erent Yon what Yre COL al\ 50_ set eS

 

 

CNV MS VAC, evern nation in Ye Seee wold

oad aon Hop tine Hospital who all repocl

 

) , ee V.
Sei cumolotive Aumber. This Kad o\ Mis”

 

leading oc} Ye Sacks is what caused

A YYocner, Generea Bare to tome Sowd lard

 

 

on he Sotaces at 3 omer BOP Sounikies

 

(Oak dale,baElhton, Ohio ood Oanburs boon)

 

Prise n3_where Sederol “ud OS or der
imme iat @ cel COS, o}_handreds ov vulnerable

 

 

 

 

ond_noavident iamoates. As Oo Vacs date,
Cage 3:19-cr-00001-CAR-CHW Document 132 Filed 06/23/20 Page 8 of 11

aceording Yo The BOP, FMC _hernator has

Ve Opens Cases or o\\ ROP Naty Kies:
This sven otion of FMC Leginoton meeks

 

8

 

~ OS

Yne requirements oF Extraordvaans aad
nn reo Sy

Lom alling ovher FeaS!AS GSO ded_i a

13 USC 3592 Ce) LSLA) -

 

 

 

 

 

Lommitee were quoted aSter oo mee\ing with
The PlYocnen General. Senatars Orch Dicken,

 

/

 

)- Tii.jand Chuck Grussly A Lowa stated

 

aSter_spealicn wily A.6, Gace We were

 

HOW beg

covoncaatd Yo Intar_the Abney Eine) say

_ in Sock, in om USA Todas och de_on My
ID, 2030 Ane 2 leaders oF Ye Senate Sudiciar

 

 

Wat the Lovid 19 pandemic. LO)

basis Yo c compassionate clea, SC oe

Ww

 

 

 

 

 

é. Y) Ly r ccontly ognosed medical situoti on

 

in a March lupen entering ‘he Ape)

 

 

\
LOO) Twos diagnosed wit” Tube ceosid.

 

 

 

TF Wasa diaoposis made by Mae doctor

 

 

here at FMe ~ he Kingbor

jt am eeceenthy Being \reated but wil\
Neve fc oy Wis luna disease. The.

 

 

 

 

 

 

ne _docko c ant FMC lexinoton was "+6
avoid Whe best JL Lan, Tor We cesk Ov My

~~.

oO _ iaskcuc \, ons, Yn ot snes to_me by __
Ca

Be 3:19-cr-00001-CAR-CHW Document 132 Filed 06/23/20 Page 9 of 11

 

ye the. iOS\uenza. vites ond eneu mone.

 

 

Ww cor) bination wiih Wn Th Tub: ec ci culo SiS.

Complications Stam either YW OW A be severe

 

Covid-14_ ic a _cespératory, flu Yaad roy
immune s sem _couda't relot oss, ~~

 

Om highly 6 vulnerable. to iS eSfecks.

 

TL. My conduct Since ineaccecaked

 

 

DINte incaccec ated TL have had ao 1s"

 

 

Liplinart, reports. 1 have lad _no cule.
iD CACTIONS whatsoever, That iS 1 clu din

 

 

©

Oy vime. wn Lomaiu ei, Seder A holding mm

 

 

transport, an here ak EM Lexington.
T have oohed a\\_stoS\ woth reaped” nd

 

 

tourvesu ot oll Ymes,

 

L Fad enrolled in several sels “amprore. me

 

 

 

courses Wak yeti su Qe 3X ed by mu Case

 

Mannoel. Untorlunatelts, 0.52. classts were
tancelted due Yo Wwe Covid- |e ourbren,

 

Ducine We. ELSON loch down FMC Lexinavon

 

has piered one Sel - bon Sidence _Comtse

 

 

( which A sample Wed) and 0 ne _vVocoXiona\
CO) cours cuccert) w
on Ned ). ~

 

     

    

 

 

 

 

Nave sprod over ie And iD O& cow)

 

 

 

 

than about Muy Ties. mistahes Sue _
. 2 ~~.
ge 3:19-cr-00001-CAR-CHW Document 132 Filed 06/23/20 Page 10 of 11

 

+0 addichion. L- would _ The She _spportootti

 

to helo change peoples ont looh ea

 

 

 

USWe _) ap Ac _ feng —L_soould \ he Yh,

 

 

ork, Yo repan sonery Sheoinah
wee edue Cot a! Bian _ edulks py) Ye
Aan oers or TUG Use { xa) The_potential

lose 0% Steedo

 

 

Conclusion

 

 

 

 

o-

 

 

The word extras ic ne eneons. pote

 

unusnol ors OK ceotional = Ebel; AR ve__rhe
2020 Covid- 14 outbreals yo be VECO

 

 

 

extraordinact,.. rhe tompell; mpelling aspect iS

Mo Vilnecob ite to nd vied ViCUsS becouse

 

O*% my kuberra O215,

 

The comQassioA would be Sor mu

 

 

 

Samiluy Os. well as muself. ay hove “D>

 

J
ely \dren who OALe Siuod\: Og. Tet

 

Ale stenading Sana cialh) \ Mole

 

impor taa u ey _ofe Ske iod:na emotion

alu. The y worcied aboist Wn ite FSodner,

 

on “also constantly woorer ed abot

nem,

 

The world is Not woot fe Was when

 

 

 

TL was seatenced. 1 am also not the

 

 

 

SAME. Ny medical diagnosis tombined
Cade 3:19-cr-00001-CAR-CHW Document 132 Filed 06/23/20 Pagei11lofi1

 

Ootential death has Qut |

 

wilh mo bea wilhia eve. soph ON COs,

\ A@sS 1 ania

 

0. ASS erend perspeckve Soc Me.

 

TT did not have _c Vvickim inca

 

Case. 1 am non- Viole nk. Prison

aad

 

 

 

Covid- \9 outbreoly \ave_ chane ed We.

 

 

Please. have Mera CO Me

 

 

Soe i ie
too late. 1 Tadeo Aot ese (Ve to _lose_my

wegheen reise tee

 

 

le Soc mu erime.
SS

 

 

 

 

 

SNosn Wooten, |
J

 

LD ean

 

FNC Lexincton KY

 

)
Po Box 14500

 

 

Leaman WS 40512

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
